      Case 1:19-cv-08848-PGG-OTW Document 31 Filed 08/27/20 Page 1 of 1




                                   Tel:         (212) 235-1220
                                   Fax:         (888) 697-9665
 MEMO ENDORSED                     E-Mail:      Joseph.Gioconda@GiocondaLaw.com
                                   Website:     www.TrademarkLawyer.nyc

                                   RE:          Moncler S.p.A. v. John Does 1 to 6, 1:19-cv-
                                                08848-PGG / Inquest Following Default

                                   27 August 2020
BY ECF
                                              Application Granted. Plaintiff shall file by Sept. 11; Defendants
Hon. Ona T. Wang
                                              shall respond by Sept. 25. Plaintiff shall serve a copy of this
United States District Court
                                              Order on Defendants and file a proof of service on the docket
Southern District of New York
                                              within 3 days of this Order. ECF 30 resolved. SO ORDERED.
500 Pearl Street
New York, New York 10007
                                              /s/ Ona T. Wang Aug. 27, 2020
Your Honor:                                   U.S.M.J.

        We represent the Plaintiff Moncler S.p.A. (“Moncler”) in the above-captioned case.

       On July 30, 2020, Judge Gardephe ordered that the above-captioned case be referred to the
Clerk of Court for assignment to a Magistrate Judge for Inquest After Default/Damages Hearing.
[Dkt. 27]. The case was then referred to Your Honor.

       On July 31, 2020, Your Honor entered an Order setting a schedule for briefing on the
Inquest, directing that by September 1, 2020, Plaintiff shall file (1) proposed findings of fact and
conclusions of law, and (2) an inquest memorandum setting forth proof of damages and
Defendants’ response due by September 15. [Dkt. 28].

        Plaintiff respectfully requests a brief extension to file these documents by September 11,
Defendants’ response required by September 25. Plaintiff is headquartered in Italy, and
Plaintiff’s counsel requests additional time to confer with Plaintiff on whether and how to proceed
with requesting damages, and to prepare the required information. This is the first request for a
continuance in this matter. It is unknown if the adversary John Does consent to this request.

        Please let me know if you have any concerns or questions. Thank you, Your Honor.


                                                        Respectfully Submitted,

                                                        /s/ Joseph C. Gioconda

                                                        Joseph C. Gioconda
 100 Park Avenue                     301 South State Street
 16th Floor                          Suite 102S
 New York NY 10017                   Newtown PA 18940
 Tel: (212) 235-1220                 Tel: (215) 944-8530
